Citation Nr: 1729383	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to August 1960.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of claims for service connection for right and left hip disorders in a May 2013 rating decision; however, he did not perfect an appeal as to those issues following issuance of the March 2015 statement of the case.

The Board remanded the case for further development in May 2015, and the case was subsequently returned to the Board for appellate review.  Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in August 2016.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In March 2017, the Veteran submitted a responsive written statement, along with a waiver of the Agency of Original Jurisdiction's initial consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have any additional right eye disability as a result of VA right eye pars plana vitrectomy surgery on June 16, 2003, including the pre- and post-operative VA treatment related to the surgery.
CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2016); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he or she received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003, is not warranted.

The Veteran has contended that he developed additional right eye disability (further loss of vision due to the retina detaching again) as a result of the VA right eye pars plana vitrectomy surgery performed by VA in June 2003.  Specifically, he has stated that VA medical personnel were negligent in performing the surgery itself and in the weeks after the surgery.  He has maintained that the VA surgery led to almost complete blindness in the right eye.  He has also identified various instances of carelessness, negligence, lack of proper skill, and error in judgment on the part of VA medical personnel involved in the surgery and treatment thereafter.  In particular, the Veteran has contended that: VA doctors were not prompt in scheduling the retinal detachment surgery for June 16, 2003, when the condition was assessed earlier in May 2003; due to paperwork errors, immediately after the surgery, he sat for over five hours without food, proper eye medication, and in bloody surgical clothes - VA nurses did not provide an appropriate level of care; he was not provided eye medications in a prompt fashion in the hours and days after the surgery; and, the "wrong gas" or an insufficient amount of gas fill had been used in the surgery, which caused the retina to re-detach.

The Veteran has also contended that his right eye symptoms worsened in early July 2003 after the surgery at which time the VA doctor who had performed the surgery did not promptly schedule the additional needed surgery.  He has indicated that he became tired of waiting for VA and switched to a private provider to schedule additional surgery in July 2003.  See June 2008 daughter written statement; March 2009 and March 2010 notices of disagreement; August 2009 family diary and spouse written statements (essentially same argument submitted for March 2017 VHA opinion response); April 2013 substantive appeal; September 2015 spouse written statement; March 2016 VA examination report.

The medical evidence includes VA pre-operative, operative, and post-operative treatment records dated from May 2003 to July 2003, including VA consent forms; June 2005 and May 2008 private treatment written statements from Dr. C.C., the ophthalmologist who performed the Veteran's July 2003 and July 2004 surgeries; private eye treatment records dated from 2011 to 2015; a March 2016 VA examination report; and, an October 2016 VHA opinion.

The October 2016 VHA ophthalmologist's opinion is the one medical opinion that addresses the medical questions for the time period leading up to the June 2003 surgery, during the surgery, and shortly after the surgery for this claim.  As such, the findings of the VHA ophthalmologist are discussed in conjunction with those events below.  Dr. C.C. did address the state of the right eye immediately prior to the subsequent surgeries, and his findings are also discussed below.

The VA treatment records show that the Veteran contacted the VA outpatient clinic telephone line on May 13, 2003, with a vision problem documented as "trouble seeing out of eye" that was getting worse.  A consultation request was made for optometry or ophthalmology.
The Veteran was initially scheduled for a May 28, 2003, optometry consultation based on those reported symptoms.  On evaluation, visual acuity was counting fingers (CF) barely in the right eye.  Based on the nature of his chief complaint of flashes of light in the right eye for six weeks reported at the appointment, the Veteran was then evaluated by ophthalmology.  During the ophthalmology consultation that same day, the Veteran reported that he lost vision in the right eye about six weeks earlier and that, prior to the vision loss, he had floaters, flashes, and a curtain for which he took vitamins.  On evaluation, there was a superior temporal tear with a shallow, large retinal detachment that extended through the macula in the right eye, which the October 2016 VHA ophthalmologist explained would affect central visual acuity.  The assessment was right eye rhegmatogenous retinal detachment (RRD) (6 weeks), with a plan for the Veteran to return to the clinic on Monday for evaluation with a retinal surgeon (Dr. J.C.) for probable surgical repair.

The Veteran returned to the ophthalmology clinic that Monday (June 2, 2003) for evaluation with Dr. J.C.  On evaluation, his visual acuity was hand motion (HM) in the right eye.  It was noted that he had a superior retinal detachment with a large retinal tear and proliferative vitreoretinopathy (PVR), as well as lattice degeneration with small tears superiorly, but that the inferior retina was attached.  The assessment was retinal detachment with macula off, chronic with early PVR.  The VHA ophthalmologist explained that PVR is caused by proliferating retina cells and fibrous membrane formation that then cause traction on the retina.  She indicated that this often occurs following retinal surgery, but can occur in surgery naïve eyes with longstanding retinal detachments.  She further explained that PVR is the most common cause of failure of retinal detachment surgery and that the lattice degeneration condition was a condition that may increase the risk of retinal detachment.

The plan based on this evaluation was for a pars plana vitrectomy with fluid-gas exchange and endolaser of the right eye, which the VHA ophthalmologist indicated would be considered the standard of care for retinal detachment repair.  The plan also included the Veteran staying in the hospital for one day.  The June 2, 2003, treatment record also shows that the risks, benefits, and alternatives (R/B/A) were explained to him and that he understood and wished to proceed with surgery.  See also VA treatment record from June 10, 2003 (corresponding treatment record from day consent form signed showing risks including: worsening vision; loss of vision; and surgical failure and need for additional surgery) and June 16, 2003 (review of risks, benefits, and alternatives again discussed with Veteran with complications including: no improvement of vision; loss of vision; and need for more surgery, and a common risk of failure to accomplish resolution of symptoms, with the benefits including the retina being reattached and an attempt to recover some vision); August 2009 family diary (showing that the doctor told Veteran that he would have to stay overnight because they lived up hill).

The June 16, 2003, operative report shows that retinal detachment repair was performed by Dr. J.C. without any noted complications.  The report describes a repair of two small supranasal tears and one large supratemporal tear associated with the lattice degeneration, with laser applied to these areas, as well as to a pigmented lesion infra-temporally, which appeared to be cobblestone degeneration, and to the area where subretinal fluid was drained.  The report further shows that the incisions were closed, that SF6 gas was injected to tamponade the retinal breaks, that injections of a steroid and an antibiotic (dexamethasone and gentamicin) were placed within the conjunctiva, and that the eye was patched and shielded after application of maxitrol ointment.

Following the surgery, as indicated in the pre-operative notes, the Veteran was admitted for observation because of the location of his home.  The VHA ophthalmologist indicated that the procedure is typically an outpatient surgery; however, the Veteran was noted to live in a mountainous area, and gas infused in the eye is known to expand at high altitudes, which can result in too high a pressure for the eye.  During the post-operative evaluation visit the following day (June 17, 2003), there was elevated intraocular pressure in the right eye, which the VHA ophthalmologist indicated was not uncommon after gas fill.  In addition, it was noted that visual acuity was hand motion temporally and light perception centrally in the right eye, with gas fill present.  The plan was to keep the Veteran in the hospital an additional day because of the high elevation near his home and to start him on pressure-lowering eye drops.

By the following day, the intraocular pressure had improved on the new therapy, and the Veteran was discharged to home with positioning and medication instructions.  He was instructed to return to the clinic in two weeks, or sooner, as needed.  It was noted that his condition on discharge was improving.  See June 18, 2003 VA treatment record and discharge summary.

On July 2, 2003, the Veteran returned for his post-operative evaluation, and his visual acuity had improved, noted as CF, with pinhole occluder to 20/125.  He reported that he had no complaints.  On evaluation, it was noted that the retina was attached, but there was no remaining gas fill.  The impression was satisfactory post-operative retinal detachment repair, with a plan for the Veteran to finish medications and return to the clinic in one month.  The VHA ophthalmologist determined that the family's concern that the "wrong gas" or insufficient gas fill was performed could not be supported in this case.  In so finding, she explained that the finding of no remaining gas fill at that time is consistent with what would be expected for SF6 gas, as it typically lasts about two to three weeks, with other options for tamponade including C3F8 gas, which may last more than a month, or silicone oil, which can be left for longer periods.  She further explained that the selection of a gas is largely based on surgeon preference, as there are no definitive studies to suggest a superior outcome of one versus the other.

The Veteran then presented to the emergency room on July 4, 2003, with a complaint of a loss of vision in the right eye with possibly some light perception.  It was noted that he was fine following the June 2003 surgery until the night before (July 3), at which time he was putting drops in his eye and a curtain fell over it (also described as a black field of vision).  The assessment was possible retinal detachment in the right eye, and the Veteran was discharged to Dr. J.C.'s care.  See VA emergency room treatment records from July 4, 2003.

The record shows that a second VA surgery was scheduled for mid-July 2003; however, the Veteran and his family wanted to get a second opinion and thereafter had Dr. C.C. treat the right eye, including surgeries in July 2003 (pars plana vitrectomy, circumferential scleral buckling, and silicone oil tamponade, sealing the multiple retinal breaks and macular hole in the right eye) and July 2004 (pars plana vitrectomy and removal of silicone oil from the right eye).  Dr. C.C. indicated that, at the time that he first evaluated the Veteran in July 2003, he detected a complete retinal detachment associated with a superior peripheral retinal break and a full-thickness macular hole in the right eye, as well as multiple inferior retinal folds consistent with moderate PVR.  He noted that visual acuity was decreased to barely hand motion to light perception and that the visual condition was guarded for the right eye.  He also noted that, since July 2004, the retina had not detached again.  See May 2008 private treatment written statement.

In June 2005, Dr. C.C. evaluated the Veteran and found that his visual acuity in the right eye was 20/400, with no improvement with pinhole.  Dr. C.C. indicated that the old optic nerve and macular atrophy had prevented further visual improvement, but nevertheless, there had been no worsening of his vision.  In May 2008, the Veteran's visual acuity was 20/300, with no improvement with pinhole.  See June 2005 and May 2008 private treatment written statements.

The March 2016 VA examination report shows that visual acuity of the right eye was no light perception, and there was corneal edema and band keratopathy (calcium deposition on the cornea) and a pre-phthisical eye (a disorganized, non-functioning globe).  The examiner indicated that the cornea was likely not the reason for the limitation of vision in this case, but rather, the loss of vision was related to the retinal detachments and history of multiple surgeries.  See also October 2016 VHA opinion (considering these findings and defining them).

In this case, the record shows that the Veteran's right eye retina did detach again approximately two weeks after the June 2003 VA repair surgery, resulting in worsening vision, as noted by the VHA ophthalmologist.  However, the VHA ophthalmologist also determined that the Veteran did not have additional disability as a result of that surgery or as a result of the related pre- and post-operative VA treatment the Veteran received.  In so finding, she explained that the Veteran was found to have a chronic appearing retinal detachment of the right eye on initial presentation to the ophthalmology department, which involved the macula, resulting in poor central vision at that time.  She noted that the prognosis for a chronic retinal detachment involving the macula is poor.  She also determined that the surgery had been successful based on the progression of vision from the period immediately following the surgery to the post-operative evaluation, and that with glasses, the best corrected visual acuity may have improved.  See also, e.g., July 2, 2003 VA treatment record (post-operative evaluation with impression of satisfactory post-operative retinal detachment repair).  

Regarding the treatment and the surgery itself, the VHA ophthalmologist determined that the surgical plan was the standard of care for a retinal detachment repair, that there were no complications during the surgery, and that there was no support for the contention that the incorrect or insufficient gas fill was used, as discussed above.  In addition, she acknowledged the Veteran and his family members' concern that medications were not started immediately after the surgery.  She explained that, at the end of the surgery, injections of medications were given into the conjunctiva, which would have acted as a depot for the medications.  She also noted that a topical ointment of steroid and antibiotic was applied to the eye prior to it being patched.  She indicated that patients are instructed to leave this patch in place until returning for follow-up visits to the office and do not routinely start any medicines on the day of surgery.  See also June 16, 2003, and June 17, 2003, VA nursing notes (showing eye still patched).  She also indicated that not starting medications until the following day or even the next day is unlikely to have any effect on the outcome, as the depot of subconjunctival medication still exists.

Regarding the Veteran's reported delay by VA in scheduling the repair surgery, the VHA ophthalmologist explained that, because the right eye problem was originally noted on initial evaluation to be a chronic retinal detachment with PVR, the prognosis for this eye going into the first surgery was poor, as the longer the retina had been detached, the less likely the eye was to regain good vision.  She stated that prognosis following re-detachment is even worse and that surgery was not scheduled on emergent basis due to this poor prognosis.  She further explained that there was still an indication to perform an additional surgery to re-attach the retina (scheduled for two weeks later) to prevent the eye from becoming disorganized and painful, even if good visual acuity was unlikely.

In addition, the Board notes that, at the time of the initial ophthalmology consultation on May 28, 2003, the Veteran reported losing vision six weeks prior (with other symptoms prior to that as described above), which would be approximately four weeks prior to the May 13, 2003, VA treatment record showing that he called for an appointment.  Thus, he did not contact his treatment provider immediately after the symptoms started.  This information also supports the chronic nature of the right eye problem prior to the time that the Veteran reported this information to his VA treatment providers. 

In reaching the opinion as to the claimed right eye disability, the VHA ophthalmologist performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the VHA ophthalmologist's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  The VHA ophthalmologist, the Chief of Ophthalmology at a different VA Medical Center, considered the medical nature of retinal detachments and retinal re-detachments, but ultimately concluded that the record did not establish that the pre- and post-surgical VA treatment, or the surgery itself, caused any additional disability.

The Board notes that Dr. C.C. did indicate that the partial visual recovery of the right eye is consistent with the previous severe nature of the Veteran's retinal condition in July 2003.  See May 2008 private treatment written statement.  However, Dr. C.C. did not provide an opinion as to the actual VA treatment and surgery that the Veteran received prior to transferring to his care that addresses the issues in this case.

In summary, although the Veteran has been shown to have a right eye disability following the June 2003 VA surgery, the evidence does not establish that any additional disability was caused by the surgery or the related pre- and post-operative VA treatment, or failures to provide proper treatment identified by the Veteran.  If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate additional right eye disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); see also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

The Board has considered the Veteran, his spouse, and his daughter's statements and finds that they are competent to report as to observable symptomatology, such as worsening vision.  They are also competent to report information treatment providers have told them, including that the "wrong gas" or insufficient gas fill was used during the June 2003 surgery.  However, the Veteran has not provided any written statements from a treatment provider addressing this issue, and the VA and private treatment records do not support this contention.  In any event, as to the questions of additional disability for purposes of entitlement to section 1151 benefits, even assuming that the Veteran and his family members are competent to opine on these medical matters, the Board finds that the VHA ophthalmologist's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VHA ophthalmologist also reviewed the claims file and considered the Veteran's reported history and lay statements, and her opinion is consistent with the treatment records.

The Board also acknowledges the reported problems the Veteran experienced while being admitted for observation following the surgery that were not related to the actual treatment of the right eye, including sitting for over five hours without food and sitting in bloody surgical clothes.  Although the Board recognizes the Veteran's frustrations in this regard, these reports do not provide a basis for compensation under 38 U.S.C.A. § 1151 in this case.  Indeed, as discussed, the evidence does not establish that there was any additional disability as a result of the treatment performed by VA.

Based on the foregoing, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003, have not been met, and the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right eye disability as the result of VA right eye pars plana vitrectomy surgery on June 16, 2003, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


